Citation Nr: 1032926	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	David Glasser, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1973 and from March 1973 to June 1975.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his March 2009 substantive appeal, the Veteran requested a 
hearing before the Board.  This hearing was scheduled as a 
videoconference hearing in May 2010.  The Veteran failed to 
appear, but immediately advised VA that this was due to his 
attorney being unavailable.  Later that month, the Board found 
there was good to cause to reschedule the hearing.  It was 
rescheduled for June 2010.  Prior to the hearing, the Veteran's 
attorney advised VA that the Veteran was in jail and unable to 
attend.  The Board finds this is good cause and that the 
Veteran's hearing should be rescheduled.  See 38 C.F.R. §§ 
20.702, 20.704 (2009).  Considerations of due process mandate 
that the Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for his requested 
hearing.  Therefore, a remand is required in this case.  See 38 
U.S.C.A. § 7107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.700(a).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing following the usual 
procedures set forth in 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 (2009).  
Appropriate notification should also be 
provided to his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

